DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021  has been entered.

 Response to Amendment
3.	Claims 1, 2, 4-9, 14, 16 are pending. 
	Claims 1, 5,8,9,14 and 16 have been amended. 
	Claims 3, 10-13 and 15 have been canceled.

Response to Arguments
4.	Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1,2,4-7,9,14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oga et al. (US 2018/0014212 hereinafter referred to as Oga) in view of Ueno et al. (US 2011/0276823 hereinafter referred to as Ueno). 

Regarding claim 1,
Oga teaches”
“A state monitoring device comprising: a processor; and a memory having stored therein computer instructions, the instructions causing the processor acting as:” (Oga Fig. 1and  [0047], A mobile base station comprising plurality of components including management unit, radio control unit. The components can be implemented as dedicated hardware or circuit comprising a memory and a processor to execute programs stored in the memory). 
“a communication unit configured to perform a communication by using  a first communication line for transmitting, to a server device, operating information of a target apparatus to be monitored, and” (Oga [0085][0033][0028], the mobile base station is configured to transmit a monitoring information to management device via wired path. The monitoring information represents operational , functional, and fault information of a device located at a ground radio communication system. The ground radio communication system is a target to be monitored). 
“ a second communication line for transmitting the operating information to the server device via a wireless communication provided by a mobile object when the first communication line is not communicable,” (Oga [0085][0035], the mobile base station is configured to transmit the  monitoring information to the management device via satellite channel when the wired path is not working. A satellite communication terminal and a satellite providing the satellite channel). 
 “wherein: the operating information includes operating state information of the target apparatus and fault information indicating fault severity of the target apparatus, and”  (Oga [0033][0028], The monitoring information represents operational , functional, and fault information of a device located at the ground radio communication system. The ground radio communication system is a target to be monitored).  
“when performing a communication by using the second communication line, the communication unit measures communication quality including a communication speed in the second communication line, determines an amount of data to be transmitted based on the communication speed of a measurement result,” “selects-2-Application No.: 16/965,928 Attorney Docket No. 12447.0170-00000data to be transmitted based on the determined amount of data from the operating information” (Oga [0090][0091][0071], calculating a transfer delay time based on processing detail conditions when performing monitoring information transferring via satiate. The transfer delay time is to avoid congestion on the satellite communication. Selecting and transferring the monitoring information based on  transfer rate determined based on processing details condition in order to control the traffic).
Examiner’s note: Therefore, the transfer delay time indicates the speed of communication (erg, longer delay time  indicates that  the communication speed is low).
“ the fault severity indicated by the fault information, and whether the fault severity is unknown indicated by the fault information, and”
Oga does not explicitly teach “fault severity”  and “ the fault severity indicated by the fault information, and whether the fault severity is unknown indicated by the fault information, and”
Ueno teaches “fault severity”  and “ the fault severity indicated by the fault information, and whether the fault severity is unknown indicated by the fault information, and” (Ueno [0063][126], a monitoring information has assigned priority information. The priority information also associated with assigned failure information indicator such as  “warning”, “attention” and “none.” 
Both Oga and Ueno teaches processing and transferring monitoring information. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oga to assign various priority information and  failure information as disclosed by Ueno, such  prioritized transferring feature alleviate the network load and reliable transferring achieved (Ueno [0067]). 

Regarding claim  2, the combination of Oga and Ueno teaches all the limitations of claim 1.
	Oga teaches:
“ wherein, when detecting that the first communication line is not communicable, the communication unit requests the mobile object for connection to the wireless communication”(Oga [0085][0043], if the wired path is not working, the mobile base station configured to establish the satellite communication channel with the management device to transmit the monitoring information. The satellite communication terminal used to establish  the satellite communication channel). 

Regarding claim 4, the combination of Oga and Ueno teaches all the limitations of claim 1. 	
Oga teaches:
“wherein the communication quality includes at least one of communication quality between the state monitoring device and the mobile object, and communication quality between the mobile object and the server device” (Oga [0090][0091], the satellite communication terminal calculates the transfer delay time to transmit the monitoring information via the satellite.  The transfer delay time is for avoiding a congestion on the satellite communication).

Regarding claims 5 and 14 and 16, the combination of Oga and Ueno teaches all the limitations of claims 1, 2, and 4. 	
Oga teaches:
“wherein a plurality of the mobile objects is present, and the instructions cause the processor to further act as: an operating information selection unit configured to measure communication quality of each of a plurality of the mobile objects, and select, based on measured communication quality, one or more mobile objects to request for -3-Application No.: 16/965,928 Attorney Docket No. 12447.0170-00000transmission of the operating information and a content of the operating information to be transmitted to each of the one or more mobile objects” (Oga [0093][0090], the delay time calculated for each of plurality of satellite communication terminal in order to transfer the monitoring information. Transferring the monitoring information that satisfies a predetermined condition the delay).

Regarding claim 6,  
Oga teaches:
“A state monitoring system comprising: the state monitoring device according to claim 1;” (Oga in view of Ueno teaches all the limitations of the “state monitoring device” as addressed above with respect to claim 1). 
“a mobile object that connects a wireless communication by moving to a position where the wireless communication with the state monitoring device is possible” (Oga [0035] Fig. 1, the satellite communication channel provided to ground region by the satellite 20 (it is moving object) and satellite communication terminal. The mobile base station is located at ground region communication via satellite channel).
“when operating information of a target apparatus to be monitored by the state monitoring device is not transmittable via a first communication line; and” (Oga [0085][0033][0028], the monitoring information cannot be transmitted via the wired path.  The monitoring information represents operational, functional, and fault information of a device located at  ground radio communication system. The ground radio communication system is a target to be monitored). 
“a server device that receives the operating information between a local device and the state monitoring device via a second communication line using the wireless communication.” (Oga [0085][0033][0028], the mobile base station configured to transmit monitoring information to the management device via satellite channel. The monitoring information represents operational, functional, and fault information of a device located at  ground radio communication system. The ground radio communication system is a target to be monitored). 

Regarding claim 7, the combination of Oga and Ueno teaches all the limitations of claim 6. 	
Oga teaches:
“ wherein, when operating information of the target apparatus to be monitored by the state monitoring device is not transmittable via the first communication line, the mobile object transmits the operating information by moving to a position being communicable with the server device” (Oga [0085][0035],  transmitting the  monitoring information to the management device via satellite channel when the wired path is not working. A satellite communication terminal and a satellite for providing the satellite channel). 

Regarding claim 9
Oga teaches:
“A state monitoring method comprising: performing a communication by using: a first communication line for transmitting, to a server device, operating information of a target apparatus to be monitored which includes operating state information of the target apparatus and fault information indicating fault severity of the target apparatus, and” (Oga [0085][0033][0028],  transmitting monitoring information to a management device via wired path. The monitoring information represents operational , functional, and fault information of a device located at ground radio communication system. The ground radio communication system is a target to be monitored). 
“a second communication line for transmitting the operating information to the server device via a wireless communication provided by a mobile object when the first communication line is not communicable; and (Oga [0085][0035], transmitting the  monitoring information to the management device via satellite channel when the wired path is not working. A satellite communication terminal and a satellite providing the satellite channel). 
“when performing a communication by using the second communication line, the communication unit measures communication quality including a communication speed in the second communication line, determines an amount of data to be transmitted based on the communication speed of a measurement result,” “selects-2-Application No.: 16/965,928 Attorney Docket No. 12447.0170-00000data to be transmitted based on the determined amount of data from the operating information” (Oga [0090][0091][0071], calculating a transfer delay time based on processing detail conditions when performing monitoring information transferring via satiate. The transfer delay time is to avoid congestion on the satellite communication. Selecting and transferring monitoring information based on transfer rate determined based on processing details condition in order to control the traffic).
Examiner’s note: Therefore, the transfer delay time indicates the speed of communication (erg, longer delay time  indicates that  the communication speed is low).
“ the fault severity indicated by the fault information, and whether the fault severity is unknown indicated by the fault information, and”
Oga does not explicitly teach “fault severity”  and “ the fault severity indicated by the fault information, and whether the fault severity is unknown indicated by the fault information, and”
Ueno teaches “fault severity”  and “ the fault severity indicated by the fault information, and whether the fault severity is unknown indicated by the fault information, and” (Ueno [0063][126], a monitoring information has assigned priority information. The priority information also associated with assigned failure information indicator such as  “warning”, “attention” and “none.” 
Both Oga and Ueno teaches processing and transferring monitoring information. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oga to assign various priority information and  failure information as disclosed by Ueno, such  prioritized transferring feature alleviate the network load and reliable transferring achieved (Ueno [0067]). 
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oga et al. (US 2018/0014212 hereinafter referred to as Oga), in view of Ueno et al. (US 2011/0276823 hereinafter referred to as Ueno), and  further in view of Nagata (US 2015/0099534 hereinafter referred to as Nagata).

Regarding claim 8,  the combination of Oga and Ueno  teaches all the limitations of claim 6.
Oga and Ueno do not explicitly teach:
“wherein, when a plurality of the mobile objects is directly communicable with one another, and a communication with the state monitoring device in the first communication line is not possible from the server device,”
“a communication is performed in a second communication line using -6-Customer No. 133,959 Attorney Docket No. 12447.0170-00000 a first mobile object that receives the operating information from the state monitoring device via a wireless communication, and a second mobile object that receives, via the direct communication, the operating information received by a first mobile object, and transmits the received operating information to the server device via the wireless communication.”
Nagata teaches:
“wherein, when a plurality of the mobile objects is directly communicable with one another, and a communication with the state monitoring device in a first communication line is not possible from the server device” (Nagata [0036] [0037], plurality of wireless communication nodes each of them are capable for transmitting and/or receiving data from each other in ad-hoc communication (directly communicable) network, in which the devices also communicating with managing terminal. Furthermore, the ad-hoc network is serving the wireless communication devices and the managing device that excludes the server.
 “a communication is performed in a second communication line using -6-Customer No. 133,959 Attorney Docket No. 12447.0170-00000 a first mobile object that receives the operating information from the state monitoring device via a wireless communication, and a second mobile object that receives, via the direct communication, the operating information received by a first mobile object, and transmits the received operating information to the server device via the wireless communication.” (Nagata [0036][0038][0037], the wireless communication devices  communicating each other for transmitting and/or receiving data from each other in the ad-hoc network. the collected data from the wireless communication devices will be transmitted to its intended destination via wired  or wireless network. the data can be a data collected from various infrastructure facilities). 
Oga, Ueno  and Ngata teach collecting and transmitting data via wireless communication. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oga and Ueno to include an ad-hoc communication network between plurality of network nodes as disclosed by Ngata, such inclusion is useful to establish an equal role for the network nodes in communication with each other (Nagata [0036]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the reference teach remote monitoring and communication system. 
Tamaki etl al.  (US 2012/0317278)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456